Omitting formal portions, the indictment reads as follows: "Will Barnes, on or about the _____ day of _____, A.D. 1900, and anterior to the presentation of this indictment, in the County of Nacogdoches and State of Texas, did then and there, unlawfully and of his malice aforethought, in and upon W.C. Scott an assault make, with intent to murder the said W.C. Scott, against the peace and dignity of the State." Motion in arrest of judgment was made, (1) upon the failure of the indictment to set out a particular date upon which the offense was committed; and (2) that it failed to allege that appellant did commit the assault. With reference to the last proposition the indictment is sufficient. However, the first ground of the motion is well taken. It is necessary, in charging an offense, to set out some particular date when the offense was committed. Such is the unbroken line of authorities since the case of State v. Eubanks,41 Tex. 291. The judgment is reversed, and the prosecution ordered dismissed.
Reversed and dismissed. *Page 298